Citation Nr: 0940153	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  09-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected left knee osteoarthritis with 
chondromalacia of the patella (left knee condition).

2.  Entitlement to service connection for a right forearm 
condition, to include carpal tunnel syndrome and right ulnar 
neuropathy.

3.  Entitlement to service connection for a left forearm 
condition, to include carpal tunnel syndrome and left ulnar 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to a disability rating in 
excess of 10 percent for a left knee condition, and 
entitlement to service connection for left ulnar neuropathy 
and right ulnar neuropathy. 

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in Columbia, South 
Carolina.  A transcript of the hearing has been associated 
with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

As to the Veteran's claim of entitlement to a disability 
rating in excess of 10 percent for a left knee condition, the 
Board notes that it appears that the Veteran is involved in 
VA vocational rehabilitation.  The Veteran's vocational 
rehabilitation folder has not been associated with the claims 
file.  The records associated with the Veteran's vocational 
rehabilitation program may include evidence pertinent to his 
increased rating claim.  VA records should be obtained, if 
available.  See 38 C.F.R.                  § 
3.159(c)(2)(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  As such, the RO should take the 
appropriate steps on remand to associate these records with 
the claims file.

As to the Veteran's claims of entitlement to service 
connection for a right forearm condition and a left forearm 
condition, both to include carpal tunnel syndrome and ulnar 
neuropathy, the Board notes that an additional VA examination 
is in order.  

The Board notes that beginning in August 2007, eight months 
subsequent to his separation from service, the Veteran made 
telephone contact with the VA Medical Center (VAMC) in 
Columbia, South Carolina, as to his complaints of bilateral 
hand numbness and tingling.  VA treatment records dated in 
November 2007 indicate that the Veteran was diagnosed with 
bilateral carpal tunnel syndrome.

At the time of the Veteran's April 2008 VA examination, the 
examiner determined that the Veteran did not have clinical 
signs of carpal tunnel syndrome.  The examiner opined that 
the Veteran had ulnar neuropathy, likely a compression at the 
elbow, and ordered further testing to confirm such.  A May 
2008 addendum to the April 2008 VA examination report 
indicates that electromyography revealed normal bilateral 
median and ulnar nerves, without evidence of carpal tunnel 
syndrome.  The Board notes that at the time of the April 2008 
VA examination, the Veteran demonstrated a decrease in 
monofilament light touch in the distribution of the ulnar 
nerve of the right upper extremity, and a decrease in primary 
sensation in the distribution of the ulnar nerve of the left 
upper extremity.  At the time of the April 2008 VA 
examination, the examiner did not render a medical opinion as 
to the etiology of any right or left forearm condition.

Private treatment records dated in April 2009 indicate that 
the Veteran complained of numbness and tingling in the 
fingers and chronic neck pain and underwent magnetic 
resonance angiography (MRA).  Results of such testing 
revealed a number of cervical spine conditions.   

At the time of the Veteran's July 2009 hearing before the 
Board, he asserted that his hands began "falling asleep" 
while he was in service and that he thought such was normal.  

Thus, it remains unclear to the Board the current diagnosis 
as to each of the Veteran's forearms, if any, and whether 
there exists a relationship between such diagnosis and his 
period of active service, any other service-connected 
disability, or a non-service-connected disability.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file the Veteran's VA vocational 
rehabilitation folder.  Any responses, 
including negative responses, as to the 
existence of such records must be 
associated with the claims file.

2.  Schedule the Veteran for an 
appropriate VA examination.  The 
examiner should provide the current 
diagnosis, if any, as to each of the 
Veteran's forearms.  If a diagnosis of 
carpal tunnel syndrome is not 
appropriate, the examiner should note 
the November 2007 VA treatment records 
diagnosing bilateral carpal tunnel 
syndrome and offer an opinion as to why 
carpal tunnel syndrome is not an 
appropriate diagnosis.  

The examiner should provide the 
etiology of the Veteran's current right 
and left forearm condition, if any, and 
opine as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran currently 
suffers from a right or left forearm 
condition which is related to any 
incident in service, or is otherwise 
related to his active service.  In 
addition, the examiner should opine as 
to whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran currently suffers from 
a right or left forearm condition which 
is related to any of the Veteran's 
service-connected disabilities, to 
include a right shoulder torn rotator 
cuff.  Finally, the examiner should 
opine as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran currently 
suffers from a right or left forearm 
condition which is related to the 
Veteran's non-service-connected 
cervical spine conditions, as evidenced 
in his April 2009 private treatment 
records. 

In this regard, the examiner should 
consider the Veteran's statements that 
his hands "fell asleep" during 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination 
was inadequate where the examiner did 
not comment on the Veteran's report of 
in-service injury but relied on the 
service treatment records to provide a 
negative opinion).

The claims folder should be made 
available to and reviewed by the 
examiner, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.

A complete rationale should be provided 
for all opinions given.  All required 
tests, including x-ray examinations, 
should be conducted.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

3.  Readjudicate the Veteran's claims 
of entitlement to a disability rating 
in excess of 10 percent for a left knee 
condition and entitlement to service 
connection for a right forearm 
condition and a left forearm condition, 
both to include carpal tunnel syndrome 
and ulnar neuropathy, considering any 
additional evidence added to the 
record.  See generally Clemons v. 
Shinseki, No. 07-0558 (Feb. 17, 2009).  
If the actions remain adverse to the 
Veteran, provide the Veteran, and his 
representative, with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


